DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al [US 2002/0101367 A1] in view of Zou [CN 108881916 A].
	As to claims 1 and 8, Geiger et al teach a data compression/decompression system that controls compression, and/or decompression of data performed by using a machine learning model at each of a plurality of computers [e.g., “Embodiments of a compression/decompression (codec) system may include a plurality of data compression engines each implementing a different data compression algorithm” in Abstract; figs. 5, 6; “In one embodiment, the data compression logic may learn and remember the particular compression algorithm used to compress the first part of the uncompressed data 230” in paragraph 0092], wherein 
a first computer that performs compression of data in a first execution environment [e.g., “In one embodiment, data compression system may include splitting logic 240, a plurality of compression engines 570 coupled to outputs of splitting logic 240, and merging logic 260 coupled to outputs of the plurality of compression engines 570. FIG. 1 shows four compression engines, although a greater or lesser number (two or more) may be used” in paragraph 0061; fig. 5]: 
generates first identification information that can identify the first execution environment [e.g., “To decompress the compressed data 270C, it is necessary to know the compression algorithm that was used to compress the data. Therefore, in one embodiment, decision logic 280 may also output compression information that may indicate the compression type 272. In one embodiment, compressed data 270C may include one or more headers, and the compression type 272 may be written to at least one of the headers” in paragraph 0090]; and 
stores the first identification information on a storage device in association with compressed data of the data [e.g., “Depending upon the particular function for which the data compression logic is being used, compressed data 270C, along with compression type 272, may be written to volatile memory (e.g. system memory), non-volatile memory (e.g. a disk drive), or alternatively may be written to a bus, device, or I/O port (e.g. a network interface)” in paragraph 0091], 
a second computer that performs decompression of the compressed data in a second execution environment [e.g., “In one embodiment, data decompression system or logic may include splitting logic 280, a plurality of decompression engines 550 coupled to outputs of splitting logic 280, and merging logic 290 coupled to outputs of the plurality of decompression engines 550. FIG. 2 shows four decompression engines, although a greater or lesser number (two or more) may be used” in paragraph 0070; fig. 6]: 
generates second identification information that can identify the second execution environment [e.g., “In one embodiment, compressed data 270C may include one or more headers, and the compression type 272 may be included in at least one of the headers. When the data 270C is received, the header may be examined to determine the compression algorithm used” in paragraph 0098]; and
determines whether or not the first identification information, and the second identification information match [e.g., “In one embodiment, if the compressed data is a page of memory, then a page translation entry associated with the compressed page may be marked to indicate the particular compression algorithm used in compressing the page. Selection logic may examine the compression type 272 to determine the compression algorithm used to compress the data 270C, and route the compressed data 270C to one of the plurality of decompression engines 550 that implements a decompression algorithm corresponding to the compression algorithm” in paragraph 0098].
As such above, Geiger et al disclose only in a second execution environment in a case that it is determined that the first identification information, and the second identification information do match, the second computer performs decompression of the compressed data.  Even though Geiger et al suggest the first execution environment and the second execution environment art different each other so in other case that the first identification information, and the second identification information do not match would be expected [e.g., “FIG. 1 shows four compression engines, although a greater or lesser number (two or more) may be used” in paragraph 0061; “FIG. 2 shows four decompression engines, although a greater or lesser number (two or more) may be used” in paragraph 0070], Geiger et al do not disclose, however Zou teaches in a second execution environment in the case that it is determined that the first identification information, and the second identification information do match and teaches additionally in the other case that it is determined that the first identification information, and the second identification information do not match, the second computer requests a third computer that is capable of decompression of the compressed data to decompress the compressed data, the third computer decompresses the compressed data, and transmits decompressed data to the second computer, and the second computer completes the decompression of the compressed data by receiving the decompressed data from the third computer [e.g., “the preset multimedia video processing tool starting when initializing, registering and video decoding format supported by the video processing unit corresponding to the codec” in paragraph 0009; “identifying the received video frame data of the encoding format, and judging whether the registered codec corresponding to the video decoding format is matched with the code format” in paragraph 0010; “if matched, then multimedia video processing tool based on a preset pre-decoding interface, invoking the video processing unit for decoding the video frame data, generating a corresponding video decoding data, and after the decoding is finished, returning the corresponding file descriptor” in paragraph 0011; “If the registered codec corresponding to the video decoding format does not match the coding format, calling the preset decoding software for decoding the video frame data, generating a corresponding video decoding data” in paragraph 0019; “and after the decoding is finished, the return address of the buffer area of the video decoding stored data” in paragraph 0020; “based on the preset conversion command, the address of the buffer area to the transfer processing interface of the bitmap hardware acceleration module to make the bitmap hardware acceleration module decoding video data for image conversion processing” in paragraph 0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Zou’s teaching above including decompressing the third computer in case that there is a mismatch between the first identification information and the second identification information in order to increase feasibility and/or operability in different execution environments between the first and the second computers of Geiger et al.
As to claim 2, the combination of Geiger et al and Zou teaches wherein as the first identification information, the first computer acquires information that can identify a processor to be used for compression of data, and as the second identification information, the second computer acquires information that can identify a processor to be used for decompression of compressed data [e.g., figs. 5, 6 of Geiger et al].
As to claim 3, the combination teaches wherein as the first identification information, the first computer acquires information that can identify a machine learning library to be used for compression of data, and as the second identification information, the second computer acquires information that can identify a machine learning library to be used for decompression of compressed data [e.g., “These parallel compression and decompression engines may be referred to herein as parallel codec engines. In one embodiment, the parallel compression and decompression engines may implement a modified single stream dictionary based (or history table based) data compression and decompression method, such as an LZ based method, to provide a scalable, high bandwidth compression and decompression operation” in paragraph 0014 of Geiger et al].
As to claim 4, the combination teaches wherein data to be compressed by the first computer is two-dimensional data or time-series data [e.g., “Note that other embodiments are possible and contemplated that may include multiple parallel compression and/or decompression engines implementing one of several lossy compression algorithms for image, video, sound, or other types of data” in paragraph 0079 of Geiger et al].
As to claim 5, the combination teaches wherein by using interoperability information in which identification information that can identify interoperable execution environments is associated with each other, the second computer determines whether or not there is interoperability between the first execution environment, and the second execution environment, and in a case that it is determined that the first execution environment, and the second execution environment do not match, and it is determined that there is not interoperability between the first execution environment, and the second execution environment, the second computer requests the third computer to decompress the compressed data [e.g., “If the registered codec corresponding to the video decoding format does not match the coding format, calling the preset decoding software for decoding the video frame data, generating a corresponding video decoding data” in paragraph 0019; “and after the decoding is finished, the return address of the buffer area of the video decoding stored data” in paragraph 0020; “based on the preset conversion command, the address of the buffer area to the transfer processing interface of the bitmap hardware acceleration module to make the bitmap hardware acceleration module decoding video data for image conversion processing” in paragraph 0023 of Zou].
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/25/2022